DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 was filed after the mailing date of the Final on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
Claims 17 and 22 have been deleted. The following claims 16, 18-21, and 23-29 have been examined and are pending.
Acknowledgement to applicant's amendment to claim 22 has been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claim 22 is hereby withdrawn.
Response to Arguments
Applicant's amendments and arguments see pages 11-16, filed 02/17/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claim 16 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 16, 18-21, and 23-29 have been withdrawn.
Examiner’s Comments
The claims 16, 18-21, and 23-29 are now in condition for allowance.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone from Mr. Dorian Cartwright (Reg. No. 53,853) on 02/23/2021. The application has been amended as follows:
Please replace claim 23 with:
23.        (Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein the method further comprises:

determining, by the executing tier of the network security system, when the network traffic from/to the one or more IoT devices is in compliance with the security policies;
allowing,    by    the    executing tier    of    the    network security system, the network traffic when the network traffic is in compliance with the security policies; and
blocking,    by    the    executing tier    of    the    network security system, the network traffic when the network traffic is not in compliance with the security policies.
Allowable Subject Matter
Claims 16, 18-21, and 23-29 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 02/17/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The closest prior art made of record are:
Rathod  (US 20140074629 A1) teaches a method and system for customized, contextual, dynamic & unified communication, zero click advertisement, dynamic e-commerce and prospective customers search engine is described. A method includes allow sender to dynamically associate one or more identified active links with active note (message) or with response of active note (message) and send or present said active note (message) or response of active note (message) with active link(s) to determined target receivers, wherein said active link(s) enables receivers to sell, purchase, transact, communicate, collaborate, search, share, workflow, provide response, participate in same activities as sender and access the active link(s) for message specific purpose in an integrated, contextual, customize and unified manner. A method further includes zero click advertisement in which each user's each message content matched with each advertisement content including keywords and ad targeting criteria and send message to advertiser or responder, wherein said message identifies target customers and charging advertiser based on receiving said message from identified target customers. A method further includes dynamic e-commerce in which an offer does not become valid until associate dynamic rules & conditions attained [0159, 0169, and 0216].
Walline et al. (US 20160294872 A1) teaches an information handling system includes a method for executing instructions for a content sharing system having mixed operating system capabilities, detecting pre-paired wireless connectivity of remotely connected computing devices to a system hosting the content sharing system, determining remotely connected computing device authorization for access with the content sharing system, and implementing, via a processor, role-based policy settings to partially limit content sharing system operation based on a role classification for remotely connected computing devices  [0109, 0126-0127].
Marsh et al. (US 8554601 B1) teaches techniques are described for managing various types of content in order to identify content having attributes of interest, such as based at least in part on automatically generated assessments of the reputations of authors of the content and/or of evaluators of the content. When content of sufficient interest is identified, it can then be provided to readers in various ways. In some situations, the content being evaluated and managed may include item reviews and/or how-to guides provided to a Web merchant by user authors, and in some situations may include information from blogs. Various types of awards can also be provided to authors and/or evaluators based on one or more of multiple types of reputation scores from their assessed reputations. This abstract is provided to comply with rules requiring it, and is submitted with the intention that it not reflect the limit of the scope of the claims [Abstract and Col 13, lines 24-26].
Redlich et al. (US 20100250497 A1) teaches a method and system processes data in a distributed computing system to survive an electromagnetic pulse (EMP) attack. The computing system has proximal select content (SC) data stores and geographically distributed distal data stores, all with respective access controls. The data input or put through the computing system is processed to obtain the SC and other associated content. The process then extracts and stores such content in the proximal SC data stores and geographically distributed distal SC data stores. The system further processes data to geographically distribute the data with data processes including: copy, extract, archive, distribute, and a copy-extract-archive and distribute process with a sequential and supplemental data destruction process. In this manner, the data input is distributed or spread out over the geographically distributed distal SC data stores. The system and method permits reconstruction of the processed data only in the presence of a respective access control [2107, 2137, 02377].
Srivastava et al. (US 20170105171 A1) teaches a system for controlling accesses to network enabled devices includes a network interface over which a hub communicates with network enabled devices, a processor, and a multilayer access control layer. The access control layer includes instructions that, when executed by the processor, cause the processor to detect, at the hub, a request representing an attempt by an application executing on a remote host device to access a network enabled device communicatively coupled to the hub, characterize the request according to a user of the remote host device, the 
Zimmerman et al. (US 20180027006 A1) teaches methods and systems provided herein include a cyber intelligence system, a unified application firewall, and a cloud security fabric that has enterprise APIs for connecting to the information technology infrastructure of an enterprise, developer APIs 102 for enabling developers to access capabilities of the fabric and connector APIs by which the fabric may discover information about entities relevant to the information security of the enterprise (such as events involving users, applications, and data of the enterprise occurring on a plurality of cloud-enabled platforms, including PaaS/IaaS platforms), with various modules that comprise services deployed in the cloud security fabric, such as a selective encryption module, a policy creation and automation module, a content classification as a service module, and user and entity behavior analytics modules [0556].
Lapidous  (US 20170063798 A1) teaches a network device allows inbound connections from external addresses to a computer on a local network while forbidding output connections from the computer to that external address unless preceded by an inbound connection therefrom. In some embodiments, the 
Chillappa et al. (US 20160381030 A1) teaches IoT devices are secured on multiple local area networks. Each local network contains a router which monitors activities of IoT devices, and transmits corresponding information to a backend server. The backend amalgamates this information, calculates dynamic reputation scores, and determines expected authorized activities for specific IoT devices. Based thereon, the backend creates a constraint profile for each IoT device, and transits the constraint profiles to the routers for enforcement. Enforcing a constraint profile can include creating multiples VLANs with varying levels of restricted privileges on a given local area network, and isolating various IoT devices in specific VLANs based on their reputation scores. Constraint profiles can specify to enforce specific firewall rules, and/or to limit an IoT device's communication to specific domains and ports, and/or to specific content. The backend continues to receive monitored information concerning IoT devices from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497